Citation Nr: 1035793	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disability, to include posttraumatic stress disorder, 
and to include as secondary to service-connected disability.  

2.  Entitlement to service connection for anosmia, to include as 
secondary to service-connected allergic rhinitis.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for otitis media.  

5.  Entitlement to service connection for a disorder manifested 
by loss of mobility.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from October 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In a January 1996 decision, the Board denied the Veteran's 
claim for service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD), on the basis that 
evidence did not show that PTSD had been diagnosed; further the 
treatment records did not show that he was treated a psychiatric 
disorder during service, that a psychosis was manifest within one 
year after his separation from service, or that his currently-
diagnosed major depression and dysthymia disorder were related to 
service.  That decision is final based on the evidence then of 
record.

2.  Evidence associated with the claims file since the January 
1996 Board decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a chronic acquired psychiatric disability, to include PTSD, and 
to include as secondary to service-connected disability.  


3.  The medical evidence shows that the Veteran's anosmia was 
caused by his service-connected perennial allergic rhinitis.  

4.  The medical evidence shows that the Veteran does not have a 
bilateral hearing disability for VA purposes.  

5.  The evidence does not show that the Veteran currently has 
otitis media that is due to service or that was aggravated by 
service.  

6.  The evidence does not show that the Veteran currently has a 
disorder manifested by loss of mobility.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a chronic acquired psychiatric disorder, 
to include PTSD, and to include as secondary to service-connected 
disability, is not new and material, and therefore, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

2.  Anosmia is proximately due to service-connected perennial 
allergic rhinitis.  38 C.F.R. § 3.310 (2009).  

3.  Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  

4.  Otitis media was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  

5.  A disorder manifested by loss of mobility was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in March 2007 and July 2007 
satisfied the duty to notify provisions, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 
Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the Veteran what was necessary to 
reopen his previously denied claim for service connection for a 
psychiatric disorder and, as such, the essential fairness of the 
adjudication was not affected.  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA and non-VA medical treatment records identified by the Veteran 
have been obtained.  The Veteran has not been accorded another VA 
examination for his claimed psychiatric disorder, but the Board 
finds that this is not warranted in the present case, as the 
Veteran has not presented new and material evidence to reopen the 
claim.  

The Veteran has also not been afforded an examination concerning 
his claimed loss of mobility.  The Board finds that no 
examination is necessary concerning this disorder because the 
evidence does not establish that the Veteran sustained an event, 
injury, or disease in service, or that he has a current disorder 
manifested by loss of mobility that is associated with any such 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran was afforded VA examinations concerning the other 
claimed disorders.  Service medical and personnel records were 
obtained in previous adjudications.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) inservice incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In this case, the Veteran also contends that his psychiatric 
disorder and anosmia are due to service-connected disability.  
Where service connection is sought on a secondary basis, service 
connection can be granted for a disability which is not only 
proximately due to or the result of a service-connected 
condition, but can also be granted where a service-connected 
disability aggravates a nonservice-connected disability.  See 38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Psychiatric disorder

In a January 1996 decision, the Board denied the Veteran's claim 
for service connection for a psychiatric disorder, including 
posttraumatic stress disorder (PTSD), major depression, and 
dysthymia disorder, on the basis that evidence did not show that 
PTSD had been diagnosed; further the treatment records did not 
show that he was treated for a psychiatric disorder during 
service, that a psychosis was manifest within one year after his 
separation from service, or that his currently-diagnosed major 
depression and dysthymia disorder were related to service.  The 
Board's decision is final.  38 U.S.C.A. § 7104.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  

The regulations define "new" evidence as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

At the time of the January 1996 Board decision, the evidence 
included the Veteran's claim for service connection for PTSD; 
service medical and personnel records; VA treatment records dated 
from November 1989 to June 1992; private treatment records dated 
from January 1974 to November 1978; and the report of VA 
compensation examinations in February 1992 and June 1992.  
Service treatment records showed no psychiatric complaints, 
treatment, or diagnosis.  The reports of the Veteran's 
examination prior to and at separation from active service show 
no psychiatric complaints, findings, or diagnosis.  The private 
treatment records contained no findings or diagnosis concerning a 
psychiatric disorder.  The VA treatment records show treatment 
for depression beginning in November 1989 and a diagnosis of 
major depression in April 1992.  The report of the February 1992 
VA compensation examination indicates that the examiner found no 
clear evidence of PTSD.  The same examiner again examined the 
Veteran in June 1992, after psychological testing, and diagnosed 
major depression and dysthymic disorder; no opinion regarding the 
relationship between those disorders and service was given.  The 
Board thus concluded that, absent evidence of a diagnosis of PTSD 
or evidence showing that a psychiatric disorder was present 
during service or within one year after separation from service, 
and lacking medical evidence of a link, or nexus, between the 
currently diagnosed psychiatric disorder and the Veteran's active 
service, service connection could not be granted.  

Evidence received since the January 1996 Board decision includes 
the Veteran's statements and hearing testimony before the Board 
in October 2009, VA treatment records dated from May 1983 to 
October 2008, and the reports of additional VA compensation 
examinations in April, May, and June 1998.  Most of the treatment 
records are new, in that they were not present in the claims file 
at the time of the previous decision; some of the VA clinic 
records are duplicates.  The Veteran's hearing testimony before 
the Board in October 2009 was essentially duplicative of his 
hearing testimony in conjunction with the Board's January 1996 
decision.  To the extent that he has now raised the issue of 
secondary service connection, the Veteran's contentions are new, 
but they are not material, as such claims do not raise a 
reasonable possibility of substantiating his claim without 
supporting documentation.  Cf. Moray v. Brown, 5 Vet. App. 211 
(1993) (holding that lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim).  There 
is no medical evidence relating the Veteran's current psychiatric 
disorder to a service-connected disability.  For reasons 
explained below, none of the additional evidence is material.  

A VA psychiatric compensation examiner in April 1998 initially 
considered a diagnosis of depression with psychotic features.  
After psychological testing, however, the examiner concluded that 
the best diagnosis for the Veteran was schizoaffective disorder 
and malingering, rule out mixed personality disorder.  The 
Veteran reported to that examiner that he had asked several times 
during service to see a psychiatrist, but that he was not 
permitted to.  The service treatment records do not reflect any 
such requests.  The Veteran told the VA examiner that he first 
saw a psychiatrist or therapist in December 1987.  The Veteran's 
contentions concerning psychiatric symptoms or treatment during 
service are not new; he testified similarly at a Board hearing 
prior to the January 1996 Board decision.  


The additional evidence shows nothing more than continued 
treatment for a psychiatric disorder that was previously shown to 
exist.  None of the new evidence tends to show that the Veteran's 
current psychiatric disorder began during service or within one 
year following his separation, despite the change in diagnosis.  
Moreover, the additional evidence does not show that the 
Veteran's current psychiatric disorder is related to service or 
to a service-connected disability.  Nor is there any evidence 
indicating that a service-connected disability has aggravated his 
current psychiatric disorder.  In short, none of the new evidence 
raises a reasonable possibility of substantiating the claim.  

Therefore, the Board must conclude that the evidence added to the 
record since the January 1996 denial is to some extent new, but 
not material, in that it does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to service 
connection for a psychiatric disorder.  As such, the Board finds 
that the evidence received subsequent to the Board's 1996 
decision is not new and material, and that the requirements to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder have not been met.  Therefore, the claim to 
reopen a previously denied claim seeking service connection for a 
psychiatric disorder, to include PTSD, and to include as 
secondary to service-connected disability, is denied.  

Anosmia 

Service connection has been established for perennial allergic 
rhinitis.  The Veteran contends, primarily, that he has lost his 
sense of smell due to the allergic rhinitis.  

The service treatment records show that the Veteran was treated 
for allergic problems during service, and the post-service VA and 
private clinic records reflect frequent treatment for rhinitis 
and allergic symptoms.  The service treatment records do not show 
any complaints concerning loss of his sense of smell.  In 
addition, the Veteran did not report any loss of sense of smell 
to VA examiners in July 1987, February 1992, April 1998, May 
2002, June 2005, or September 2005, or to a private allergy 
examiner in July 1994.  

However, the Veteran reported to a VA examiner in August 2000 
that he noted an intermittent decrease of his sense of smell; 
that examiner did not comment on the etiology of that complaint.  
The Veteran reported to a VA examiner in October 2004 that he 
began to lose his sense of smell during service.  The examiner 
performed smell testing, noted that the Veteran detected smells 
on only 10 of 40 tests, and diagnosed anosmia.  The examiner 
stated that a significant portion of patients with rhinitis have 
anosmia due to changes in the nasal mucosa.  The examiner 
concluded that it was likely, but could not be verified, that the 
Veteran's chronic rhinosinusitis led to his anosmia.  

The report of a May 2007 VA compensation examination notes the 
Veteran's report that he lost his sense of smell after a very 
severe allergy attack during basic training in 1970.  That 
examiner also performed smell testing and concluded that the 
results represented true anosmia.  The examiner discussed 
possible etiologies for the anosmia, noting upper respiratory 
infection, chronic sinus disease and rhinitis, and idiopathic 
causes, and indicating that, statistically, the occurrence of 
anosmia due to each of those causes was approximately equal.  The 
examiner then stated that, "Based purely on statistics, it is 
less likely than not that his anosmia was caused by his chronic 
sinus disease or rhinitis as idiopathic and post upper 
respiratory infection would each be equally as likely."  

The Board finds that the evidence as to the etiology of the 
Veteran's anosmia is in equipoise regarding a finding that it is 
due to his service-connected allergic rhinitis.  The October 2004 
examiner opined that it was likely that the diagnosis of anosmia 
was related to his service-connected rhinitis but that this could 
not be verified.  Moreover, although the May 2007 VA examiner 
used the phrase "less likely than not," the examiner in fact 
stated that it is equally likely that the Veteran's anosmia is 
due either to chronic sinus disease or rhinitis, or post-upper 
respiratory infection, or idiopathic causes.  Therefore, the 
Board finds that the May 2007 examiner's opinion is equivocal as 
to the etiology for the Veteran's anosmia, neither favoring nor 
disfavoring the claim.  Accordingly, applying the benefit of the 
doubt doctrine, service connection for anosmia as secondary to 
the Veteran's service-connected perennial allergic rhinitis is 
warranted.  

Bilateral hearing loss 

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He attributes his hearing disorder to 
exposure to noise exposure due to tank weapon fire and explosions 
during his training in service. 

The report of the Veteran's separation examination in July 1973 
shows pure tone thresholds, in decibels, as follows:



HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
0
0
0
0
0
Left
0
0
0
0
0

On an authorized audiological evaluation in May 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
10
10
10
15
Left
20
5
5
5
20

Speech audiometry revealed speech discrimination ability of 100 
percent in the right ear and of 96 percent in the left ear.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's statements as to exposure to noise in service are 
both competent and credible.  However, the audiometric data 
obtained on the Veteran's separation examination and the VA 
examination in May 2007 do not meet the criteria for a hearing 
loss disability in either ear as defined by 38 C.F.R. § 3.385.  

The Veteran's statements alone are not sufficient to prove that 
he has a current diagnosis of bilateral hearing loss for VA 
purposes.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran's statements 
are not competent evidence that he has a current diagnosis of 
bilateral hearing loss for VA purposes.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In the absence of a hearing disability within the meaning of the 
regulatory criteria, service connection for bilateral hearing 
loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As the preponderance of the evidence does not show a bilateral 
hearing disability for VA purposes, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Otitis media

On the history portion of the Veteran's pre-induction 
examination, he indicated a history of running ears; the examiner 
noted that the drainage had been seasonal and had cleared without 
perforation of either tympanic membrane.  The remainder of his 
service treatment records, including the report of his separation 
examination, are silent for any complaints, clinical findings, or 
diagnosis of otitis media.  

The post-service VA and private treatment records are also silent 
for any complaints, pertinent abnormal clinical findings, or 
diagnosis of otitis media.  Further, the reports of numerous VA 
compensation examinations do not show complaints or diagnosis of 
otitis media.  

At his hearing before the Board in October 2009, the Veteran 
testified that he had chronic ear pain since he was seven years 
old, that otitis media had persisted, and that he still had 
problems with it.  

As discussed above, the Veteran's statements and testimony alone 
are not sufficient to establish that he has a current diagnosis 
of otitis media.  Although he may report the history of his 
symptoms, the Board accords more weight to the objective clinical 
findings by physicians who, in this case, have repeatedly noted 
that examination of the Veteran's ears was normal.  Further, 
although the Veteran testified that otitis media had persisted 
since he was a child, there is no medical evidence whatsoever 
that the Veteran has been treated for otitis media during service 
or since his separation from service in 1973.  

Therefore, in the absence of evidence that otitis media was 
incurred in or related to his military service or that any pre-
existing otitis media that the Veteran had at the time of his 
entry into active service was aggravated during service, and 
lacking any evidence that the Veteran currently has chronic 
otitis media, the criteria for service connection are not met.  
See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2009); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As the preponderance of the evidence does not show that the 
Veteran currently has otitis media that is due to service or that 
was aggravated by active service, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Loss of mobility

In statements received from the Veteran in June 2007 and October 
2007, he indicated that he had loss of mobility due to chronic 
groin pain and testicular pain.  At his Board hearing in October 
2009, he indicated that his loss of mobility was due to carrying 
patients as an ambulance driver during service.  

Service connection for undescended right testicle and groin pain 
was denied in an October 2005 rating decision.  Although the 
Veteran initiated an appeal of that decision, the RO notified him 
in December 2007 that his substantive appeal was not timely, and 
closed the appeal.  Therefore, the October 2005 rating decision 
concerning entitlement to service connection for undescended 
right testicle and groin pain is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  To the extent 
that the Veteran has claimed that his loss of mobility is due to 
a disorder for which service connection has not been established, 
there is no legal basis for service connection.  See 38 C.F.R. 
§ 3.310.  

Loss of mobility is a symptom, rather than a disability in 
itself.  The service treatment records are silent for any 
complaints, pertinent abnormal clinical findings, or diagnosis of 
any disorder manifested by loss of mobility.  Those records do 
not reflect any injury due to transporting patients or other 
event, injury, or disease that resulted in loss of mobility.  

A VA compensation examiner in April 1998 examined the Veteran in 
conjunction with his complaint of generalized muscle aches and 
weakness, as well as chronic fatigue.  The examiner concluded, 
however, that the Veteran's complaints were probably due to 
functional etiology, as no pathological findings were found on 
examination.  

On VA compensation examination in June 2005, the Veteran's gait 
was described as normal.  There was no muscle weakness or 
abnormality of the spine or any joint.  As discussed previously, 
the Veteran's statements and testimony alone are not sufficient 
to establish that he has a current disorder manifested by loss of 
mobility.  

As the preponderance of the evidence does not show that the 
Veteran currently has a disorder manifested by loss of mobility 
that is due to service or that was aggravated by active service, 
the benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include PTSD, and to 
include as secondary to service-connected disability, is denied.  

Service connection for anosmia, as secondary to service-connected 
perennial allergic rhinitis, is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for otitis media is denied.  

Service connection for a disorder manifested by loss of mobility 
is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


